Citation Nr: 1436367	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carpal tunnel syndrome of right hand/fingers (claimed as numbness and arthritis in right hand (gunnery injury)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri.

In February 2012, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2013).

The Veteran contends that his currently diagnosed bilateral sensorineural hearing loss and tinnitus are related to exposure to gunfire as a gunner's mate, during active military service.  He has also reported post-military noise exposure to machinery noise while working at a truck assembly plant.  

It is not in dispute that the Veteran has current bilateral sensorineural hearing loss and tinnitus.  Furthermore, the RO has already conceded that the Veteran had noise exposure in service based on service records showing that he served as a gunner's mate.  The question is whether the Veteran's diagnosed hearing loss and tinnitus are related to service.  

The Veteran was afforded a VA examination in August 2010 in response to his claim.  The examiner diagnosed bilateral mild to severe sensorineural hearing loss and tinnitus, associated with the hearing loss.  The examiner opined that the diagnosed hearing loss and tinnitus were not due to or a result of acoustic trauma during military service.  In rendering his opinion, he acknowledged that the Veteran had a military occupation associated with high risk noise exposure, and that the Veteran's normal whisper test at separation from service did not rule out hearing loss at that time.  However, he also noted that an audiogram conducted after military service revealed normal hearing bilaterally.  Therefore, he concluded that acoustic trauma did not cause hearing loss during military service, and instead, hearing loss began after military service.  He also concluded, without further explanation, that there was no evidence to support the tinnitus complaint.

The Board finds that essentially the examiner concluded that, as there was no evidence of hearing loss or tinnitus during service or for many years thereafter, the Veteran's currently diagnosed hearing loss and tinnitus are not related to his reported noise exposure in service.  However, the Board's inquiry does not end there.  Service connection is possible for disabilities first identified after service.  
38 C.F.R. § 3.303(d) (2013).  Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran's reports provide competent and credible evidence of hearing loss and tinnitus during active military duty and a continuity of symptoms since.

The August 2010 examiner did not provide an opinion as to whether the hearing loss and tinnitus identified after service are related to a disease or injury in service.  Accordingly, the Board finds that the August 2010 VA opinion is inadequate for evaluation purposes.

The Veteran also contends that his currently diagnosed carpal tunnel syndrome of the right hand/fingers, developed as a result of an injury to his right hand in service.  Service treatment records show that the Veteran was treated in November 1961 for what was described as a contusion of the right lower forearm (distal 1/3 radius).  X-rays were negative, and he was diagnosed with a hematoma.  No further treatment related to the right arm or hand is noted during active duty and no right arm or hand disability was diagnosed at the time of the Veteran's discharge.  Reserve records dated from 1964 to 1967 are also negative for any evidence of treatment for a right arm or hand condition.

The record reflects that the Veteran has reported a work-related injury in 1994, while working on a large mixer.  Apparently, the mixer came down on his arm and crushed his forearm.  He was seen by a specialist and thought to have a probable fifth finger proximal phalanx fracture and upper extremity medial nerve, possibly ulnar nerve neuropathy, possible carpal tunnel to the right hand, secondary to the injury.  

Private treatment records from T.H., M.D. indicate that in 2006, the Veteran reported his 1994 post-service work accident that resulted in the crushing of his right forearm.  He reported undergoing surgery three weeks after the accident, but could not describe the type of surgery.  He also denied having any nerve tests done.  During his treatment in 2006, he denied any pain, but complained of numbness and tingling.  He was diagnosed with right carpal tunnel syndrome.  He was also diagnosed by M.H., M.D. in 2006, with possible carpal tunnel syndrome, probable fifth finger proximal phalanx fracture, well healed, and right upper extremity median nerve, possible ulnar nerve neuropathy.

The Veteran was afforded a VA examination in September 2010 in response to his claim.  The examiner opined that the Veteran's carpal tunnel of the right hand or right fingers is less likely as not due to military service and most likely due to his crushing injury he had while employed.  The only rationale given for the examiner's opinion was that a crushing injury could cause the type of symptoms reported.  The Board notes that although the examiner noted that a crushing injury could cause symptoms associated with carpal tunnel syndrome, he did not rule out the possibility that the symptoms could be caused by some other type of injury.  Furthermore, the examiner did not explain why he believed that it was more likely that the Veteran's right carpal tunnel syndrome was caused by the crushing injury than the documented in-service injury.  As such, the Board finds that the opinion is inadequate, and therefore, does not contain enough information upon which to base a decision.  

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  The Board also finds that the use of the term could in the examiner's rationale makes his opinion appear equivocal as to whether the crushing injury in 1994 caused the Veteran's current right carpal tunnel syndrome. Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of term "could" without other rationale or supporting data is speculative).  The equivocal nature of this opinion diminishes its probative value.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board finds that a remand for new medical opinions as to the etiology of the Veteran's hearing loss, tinnitus and right carpal tunnel syndrome, are necessary.  See 38 C.F.R. § 4.2 (2013). 

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the etiology of any current hearing loss and/or tinnitus.  The examiner should review the claims folder and note that review in the report.  

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before and after service, and whether the Veteran used hearing protection devices.  The examiner is advised that military noise exposure is conceded.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss and/or tinnitus is the result of noise exposure or other injury or disease in active service.  

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the etiology of his current right carpal tunnel syndrome.  The examiner should review the claims folder and note that review in the report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current right carpal tunnel syndrome is the result of an injury or disease in active service.  

The examiner is advised that the Veteran is competent to report injuries, including noise exposure, and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then readjudicate the claims for service connection.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



